Citation Nr: 1717621	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  16-61 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a service-connected left knee disability (internal derangement with degenerative arthritis).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a heart disability (to include ischemic heart disease).

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1954 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Evidence has been received subsequent to the final consideration of the claims by the RO.  The Veteran waived RO consideration of that evidence in April 2017 correspondence to the Board.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2016).

The issue of entitlement to specially adapted housing or special home adaptation grant has been raised in a March 2016 VA Form 26-4555, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability manifested in flexion limited to 70 degrees; no limitation on extension; painful motion that results in functional loss; pain; weakness and lack of endurance; instability; use of knee brace; and functional impairments including limitations on kneeling, stooping, crawling, and walking up and down stairs.

2.  The Veteran's sleep apnea did not begin during and was not otherwise caused by his military service.

3.  As of September 28, 2015, the Veteran receives a 100 percent schedular rating.  Prior to that date, his service-connected disabilities, in combination, rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, but no more, for a left knee disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5003 and 5256-5263 (2016).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3.  The criteria for TDIU were met for the appeal period prior to September 28, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.25 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

I.  Increased Rating:  Left Knee

The Veteran has requested an increased rating of 30 percent, rather than the currently-assigned 20 percent, for his left knee disability.  See September 2015 Notice of Disagreement (specifying the Veteran seeks a 30 percent rating).  For the reasons that follow, the Board finds that a 30 percent disability rating is appropriate, so the claim is granted to that extent.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board has considered and applied the regulations governing application of the rating criteria and the applicable case law.  See, e.g., 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (must consider all the evidence); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (staged ratings); DeLuca v. Brown, 8 Vet. App. 202 (1995) (functional loss and pain); Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (rating painful motion under DC 5003); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991) (same).

Disabilities of the knee joint, generally, are rated under Diagnostic Codes 5256 through 5263.  See 38 C.F.R. § 4.71a.  In addition, there are special provisions for rating degenerative arthritis (to include osteoarthritis) under Diagnostic Code 5003.  

The Board has considered all of the potentially applicable diagnostic codes, but finds the following to be the most relevant in the circumstances of this case.

DC 5257 provides for 10, 20, or 30 percent ratings for recurrent subluxation or lateral instability that is, respectively, slight, moderate, or severe.   

Under DC 5260, a noncompensable evaluation is assigned for flexion limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 15 degrees.

The other diagnostic codes either do not provide for a rating higher than 20 percent or are inapplicable to this case (e.g., DC 5256 applies where there is complete immobility of a joint).  The Veteran has previously been rated 20 percent under DC 5260 (limitation of motion) and is now rated as 20 percent disabling under DC 5003-5258 (arthritis and semilunar, dislocated cartilage) which is the maximum rating for that condition.

The only VA examination during the appeal period provides the best, most relevant medical evidence regarding the severity of the Veteran's left knee condition.  It shows range of motion of the left knee of 75 degrees flexion with flare-ups limiting range of motion an additional 5 degrees.  See May 2014 VA Examination.  This does not meet the criteria for a 20 percent  rating, much less a 30 percent rating.  However, the Veteran has significant functional limitations and, more importantly, was unable to complete repetitive motion testing due to pain.  Still, this alone warrants a 20 percent rating under DC 5260, rather than the requested 30 percent rating.  The examiner also found instability of the left knee, though the precise nature and severity of the instability is not specified due to an inability to complete any of the stability tests, presumably due to weakness, fatigue, and pain subsequent to the range of motion testing.

The instability suggests that a rating under DC 5257 would be warranted, though the evidence indicates to the Board that the instability is slight.  This would warrant a 10 percent rating under DC 5257.  A rating under DC 5257 instead of DC 5003-5258 would not be beneficial to the Veteran.  In the circumstances of this case, a separate rating under DC 5257 in addition to the current 20 percent rating under 5003-5258 would raise concerns about pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").  The symptoms upon which the assignment of a 20 percent rating under DC 5003-5248 are based include limitation of motion, swelling, and pain.  The only basis upon which an award of a rating under DC 5257 would be warranted on the facts of this case would be if the functional limitations (e.g., limitations of walking, climbing stairs, bending) and symptoms of pain, fatigue, and weakness, were considered.  Those are limitations and symptoms upon which the currently assigned 20 percent rating under DC 5003-5258 is based.  In short, the Board finds pyramiding concerns weigh against granting two separate ratings.

However, the instability, pain, weakness, and fatigue associated with the left knee disability do warrant a rating of 30 percent under DC 5260.  This rating more accurately reflects the overall symptomatology and functional limitations of the Veteran's left knee disability.  Therefore, the Board will assign a 30 percent rating under DC 5260 as requested by the Veteran.  His appeal is granted.

Importantly, the single 30 percent rating is actually more beneficial to the Veteran than assigning separate 20 and 10 percent ratings under DC 5258 and DC 5257, respectively.  Those separate ratings would combine to 28 percent rather than 30 percent.  The overall effect on the combined ratings is unchanged, but the Board's assignment of a single 30 percent gives the Veteran the benefit of every doubt and maximizes his disability rating for the left knee under the facts of this case.  No higher rating is warranted under the facts of this case.

The evidence is at least in equipoise regarding whether the Veteran's left knee symptoms and functional limitations more closely approximate the criteria for a 30 percent disability rating.  Gilbert, 1 Vet. App. at 53-56; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5256-5263.  Accordingly, entitlement to a disability rating of 30 percent, but no higher, for a left knee disability to be rated under DC 5260 is granted effective November 26, 2013.

II.  Service Connection:  Sleep Apnea

The Veteran seeks service connection for sleep apnea.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran has been diagnosed with sleep apnea.  See, e.g., November 2015 Private Treatment Record (listing sleep apnea among prior diagnoses); April 2010 VA Internal Medicine Note (listing sleep apnea among Veteran's "medical problems"); October 2008 Private Treatment Record (indicating chronic condition of sleep apnea that was "stable/unchanged" and "well controlled").

The issue is whether the Veteran's current sleep apnea is etiologically related to any in-service disease or injury.  Here, the evidence is against finding that the Veteran had sleep apnea during his active service.  While there are reports of trouble sleeping during service, those reports appear in the context of pain related to his medical problems (e.g., abdominal pain and surgery).  See, e.g., November 1971 Nursing Note ("appears sleeping easily"); January 1972 Nursing Note ("Slept most of night, complained of abdominal discomfort"); October 1973 Report of Medical Examination ("Frequent trouble sleeping since May 1971.  Less frequent now."); October 1973 Report of Medical History (self-report of  "frequent trouble sleeping" with physician explanation same as Report of Medical Examination); see also, generally, Service Treatment Records (often documenting normal restful sleep, sometimes sleep interrupted with pain, but no indications of sleep apnea, snoring, or the like).  This evidence suggesting no association between trouble sleeping in service and symptoms of sleep apnea is reinforced with more recent treatment records relating general "trouble sleeping" with his anxiety (rather than to his sleep apnea which is currently "well-controlled").  In short, the evidence does not indicate that there may be an association between the Veteran's in-service sleep trouble (related to pain and possibly anxiety) and his current sleep apnea.

It appears that the Veteran believes his sleep apnea is related to exposure to herbicide agents (e.g., Agent Orange) during his service in Guam.  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A § 1116(a)(1).  However, sleep apnea is not among the listed disorders which may be presumed related to exposure to herbicides.  38 C.F.R. § 3.309(e).  Presumptive service connection on this basis is not warranted, so there is no need to determine whether there is sufficient evidence of such exposure.

Where the evidence does not warrant presumptive service connection, a Veteran may still establish service connection with proof of direct causation.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Even assuming exposure to herbicide agents for the sake of argument (which is not established), there is no indication in the evidence of record that the Veteran's sleep apnea may be associated with such claimed exposure.  There is simply no medical evidence to support any such etiological connection between sleep apnea and exposure to herbicide agents.  The Veterans and Agent Orange: Update 2014 does not mention the condition (as even being considered to have a possible association) and the record contains no other literature or competent medical evidence indicating any possible association.

Sleep apnea is also not considered a chronic disease under 38 C.F.R. § 3.309(a), so service connection is not warranted under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  This is particularly so where the evidence is against finding any such continuity of symptoms since service.

Finally, the Veteran's own etiological opinion is not competent evidence in this case, where diagnosis of the condition requires diagnostic testing, and determination of the cause of the condition requires specialized knowledge, training, and experience.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); Jandreau, 492 F.3d at 1377.

The greater weight of the evidence is against the Veteran's claim.  Accordingly, entitlement to service connection for sleep apnea is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).

III.  TDIU

The Veteran asserts entitlement to a total disability rating based on individual unemployability.  See January 2014 Application for TDIU.

Here, the Veteran has had a combined disability rating of 90 percent or higher since April 2012, so meets the schedular rating criteria.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  (He has had a 100 percent combined rating since September 2015.  The consequences of that rating will be addressed below.)  The question then is whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).

Notably, the record is largely silent regarding the Veteran's work history and educational history.  His January 2014 Application for TDIU noted completion of four years of high school education, but was otherwise silent regarding education, prior work history, prior job duties, and the like.  An August 2013 VA Examination (mental disorders) indicates, however, that the Veteran did obtain an associate's degree (two years of college).  Despite other evidence of record, the Veteran also indicated in that examination that, after his discharge, "he was not able to do any other work."  See, e.g., June 2010 VA Examination (documenting his report of being currently employed at that time).  The Veteran was given an opportunity to provide full and complete information regarding his education and work history, but did not.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("VA's duty to assist is not always a one-way street").

In any case, the Veteran's disability rating of at least 90 percent throughout the appeal period indicates significant occupational impairment and there is medical evidence supporting a finding of limitations on occupational functioning that render him unable to obtain and maintain gainful employment.  See, e.g., October 2015 VA Examination (noting hernia condition limits his heavy lifting); May 2014 VA Examination (knee conditions limit kneeling, stooping, crawling, and walking up and down stairs on an occasional basis); January 2014 VA Opinion Letter (documenting treating physician's opinion that the Veteran was "unable to resume his work - permanently with severe arthritis of knees"); August 2013 VA Examination ("Memory loss for names of close relatives, own occupation, or own name" though indicating more problematic immediately after in-service surgery, but still has issues "sometimes"); June 2010 VA Examination ("He is still working but struggles at work.  His psychiatric symptoms are mild to moderate.  He becomes nervous and anxious at times and has to take a rest....He has no difficulty understanding simply commands, but has some difficulty with complex (two to three-step) commands.").  The record is not clear regarding when he stopped working, but it does reflect that, by at least, January 2014 (also the date of his Application for TDIU) he was no longer working due, at least in part, to his disabilities.

The Board finds that the evidence supports a finding of unemployability.  The Veteran has significant occupational limitations due to physical disabilities that would severely impact physical labor.  He also has psychiatric difficulties (including memory deficits) and little education beyond high school which suggests unsuitability for sedentary employment.  The Board finds that the Veteran's service-connected disabilities likely render him unemployable.

The Board notes that it is the combination of his physical and mental disabilities, rather than any single disability that renders him unemployable.  Consequently, although the Board has considered entitlement to special monthly compensation (SMC), it is not warranted on this record.  See Bradley v. Peake, 22 Vet.App. 280, 293-94 (2008); 38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).  This finding also renders moot the issue of TDIU as of September 28, 2015, because the Veteran had a combined schedular rating of 100 percent as of that date.

The RO should consider and assign an effective date in the first instance upon implementation of this decision.  Urban v. Principi, 18 Vet. App. 143, 145 (2004) (per curiam order) ("To the extent that [the appellant] is arguing that the Board must assign, sua sponte, an effective date once it awards a rating of TDIU on appeal from an RO decision, such an argument is unavailing unless an NOD is then of record as to the downstream issue of an effective date for the assignment of that rating.").


In conclusion, the evidence is at least in equipoise regarding whether the Veteran's service-connected disabilities have rendered him unemployable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, his claim of entitlement to TDIU is granted.

IV.  Duties to Notify and Assist

The VA's duties to notify and assist have been satisfied.

a. VA's duty to notify was satisfied by February 2014, July 2014, and April 2016 letters.  
b. VA's duty to assist was satisfied.  The Veteran's claims file contains all relevant documents including his service treatment/personnel records, VA treatment records, private treatment records and lay statements from the Veteran and his representative.  Adequate attempts were made to obtain other relevant records the Veteran identified.  Social Security Administration (SSA) records were sought, but SSA informed VA that no responsive records exist.
c. The Veteran was afforded VA examinations relevant to his left knee claim in July 2014.  The examiner reviewed the Veteran's claims file, conducted a physical examination, and performed appropriate testing.  The Board finds this examination and its associated report to be adequate because it contains sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
d. The Veteran has not been afforded an examination with respect to his sleep apnea claim.  As discussed above, the record contains no indication that the Veteran's current sleep apnea may be related to any in-service event or disease, including exposure to herbicide agents (which is not established, but is conceded for purposes of this analysis).  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).
e. The Veteran's TDIU claim has been granted, so no further examination or development would be beneficial to the Veteran.


ORDER

Entitlement to an evaluation of 30 percent for a service-connected left knee disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for sleep apnea is denied.

Entitlement to a TDIU is granted for the period on appeal prior to September 28, 2015, subject to the laws and regulations governing the award of monetary benefits.


REMAND

As the Veteran points out in his submissions, his service treatment records document heart symptoms and diagnosis with "an S4 heart sound."  See, e.g., June 1974 Clinical Record.  The Veteran has current heart symptoms and problems, including atrial fibrillation, syncope, and a cardiac pacemaker.  See, generally, Private Treatment Records.  The information of record indicates that the in-service complaints of chest pain, his multiple medical problems including major surgery, and the abnormal heart sounds noted during service may be associated with the Veteran's current heart problems.  He has not yet had a VA examination with respect to his claimed heart disability, but has met the criteria.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).

Upon remand, the RO should ensure that all new, pertinent VA treatment records are associated with the claims file.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated, relevant VA treatment records from September 2015 to the present.

2.  If the Veteran has received any private treatment for his heart condition and he wants those records considered by VA, he should notify the AOJ and complete the necessary authorization forms so VA can request these records. 

3.  After conducting any additional development deemed necessary, the Veteran should be provided an examination with respect to his claimed heart disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by an examiner.  

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner(s) should address the following:

a.  Identify the appropriate diagnosis/es for each of the Veteran's heart conditions.

b.  For each medical condition identified in response to (a), is it at least as likely as not (50 percent probability or greater) that the medical condition was incurred in or otherwise related to the Veteran's military service.  

In providing a response, the examiner should assume that the Veteran was not exposed to herbicide agents, but should discuss the abnormal heart sounds (S4) during service and his extensive medical problems beginning in 1971 and resulting in major surgery.

c.  For each medical condition identified in response to (a), is it at least as likely as not (50 percent probability or greater) that, assuming the Veteran was exposed to herbicide agents (the Board will decide this question at a later point in time), the medical condition was incurred in or otherwise related to the Veteran's military service.  

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

4.  Thereafter, readjudicate, based on the entirety of the evidence, the claim of entitlement to service connection for a heart disability.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


